Appeal by defendant from a judgment of the County Court, Orange County, rendered November 10, 1966 upon resentence, convicting defendant of robbery in the first degree, grand larceny in the first degree and assault in the second degree, upon a jury verdict, and sentencing him as a third felony offender to a prison term of not less than 20 years or more than 30 years. By a prior decision this court held the appeal in abeyance and remitted the case to the County Court for a hearing and determination upon the issue of defendant’s sanity at the time of trial (People v. Gould, 29 A D 2d 668). The hearing has befen held and by memorandum dated September 27, *7861968 and order entered thereon dated October 11, 1968, the County Court has determined that defendant was sane at the time of trial. Both appellant and respondent have filed supplemental briefs, covering not only the proof adduced at the sanity hearing and issues of law arising thereon but the proof adduced at the trial. Judgment affirmed. No. opinion. Christ, P. J., Rabin, Hopkins, Munder and Brennan, JJ., concur.